DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (5,419,000), hereinafter Amato, in view of Ohtsubo et al. (6,886,262), hereinafter Ohtsubo.
Regarding claim 1, Amato teaches a scraping assembly configured to scrape a surface thereby facilitating the surface to be smoothed, said assembly comprising: 
a handle 14 having a first end, a second end and a bottom side extending between said first end and said second end, said handle being elongated between said first end and said second end; 
a first grip and a second grip, each of said grips being attached to and extending outwardly from said bottom side of handle; said first grip being attached to said bottom side near said handle first end and said second grip being attached near a middle of said handle bottom side; wherein said grips are configured to be gripped by a user during use to apply downward force;

wherein each of said grips has an upper side and a lower side, each of said upper sides being positioned to abut said bottom side such that said grips are spaced and extending from said bottom side of said handle, the first of said grips being positioned adjacent to said first end, the second of said grips being positioned between said first end and said second end, wherein said lower side of each of said grips comprises an alternating sequence of hills and valleys, said hills and valleys being distributed along each of said grips wherein said hills and valleys are configured to enhance a grip of each of said grips; said first and second grips being used simultaneously to apply downward force to the selected cutting surface through said handle.
See Figs. 1 and 3.
Amato does not teach a first grip and a second grip having hills and valleys, and attached to the bottom side of the handle.
Ohtsubo teaches a first grip (right portion) positioned near a handle end and a second grip (middle portion) positioned at a middle portion of the handle for improving 

    PNG
    media_image1.png
    502
    1156
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide a pair of grips to the bottom side of the handle of Amato as taught by Ohtsubo to improve gripping.
As to the limitation of attaching the grips to the handles, the grips are attached to the handle. Claim 1 does not state how the grips are attached to the handle. Therefore, any conventional attachment means in form of adhesive materials, screws, sleeves for sliding grips into the handle, or molding would read on claim 1. Furthermore, the grips in Ohtsubo are typically attached to the handle by molding.
Therefore, it would have been obvious to one skilled in the art to attach the grips to the handle in Amato by molding.
As to the grip having hills and valleys, Ohtsubo teaches the grips having hills and valleys in Fig. 1B.


Regarding claim 5, a blade with two sharpened ends is best seen in Fig. 1 in Amato.
Regarding claim 7, a fastener 54 is best seen in Fig. 1 in Amato.
	Regarding claim 8, Amato teaches a scraping assembly configured to scrape a surface thereby facilitating the surface to be smoothed, said assembly comprising: 
a handle 14 having a first end, a second end and a bottom side extending between Page 3 of 13said first end and said second end, said handle being elongated between said first end and said second end; 
first grip and a second grip, each of said grips having an upper side and a lower side, each of said grips being attached to said handle and extend outwardly from said handle bottom side, wherein said grips are configured to be gripped, said upper side being positioned to abut said bottom side such that said pair of grips are spaced and extending from said bottom side of said handle during use of the assembly, first grip being positioned adjacent to said first end, said second grip being positioned between said first end and said second end, said lower side of each of said grips comprising an alternating sequence of hills and valleys, said hills and valleys being distributed along each of said grips wherein said hills and valleys are configured to enhance a grip of each of said grips; and 
a scraper 30 being removably attached to said handle, said scraper being positioned on and extending downwardly from said second end of said handle during use of the assembly, wherein said scraper is configured to be positioned to scrape a 
a mount (left end of the handle) being attached to and extending away from said second end, said mount having a distal end with respect to said second end, said mount having a top surface and a bottom surface, said top surface curving downwardly to meet said bottom surface at said distal end, said bottom surface having a slot extending toward said top surface, 
a blade 40 having a first end and a second end, each of said first end and said second end being sharpened, said blade having a first bend being positioned proximate said first end to define a first portion forming and angle with a central portion, said blade having a second bend being positioned proximate said second end to define a second portion forming an angle with said central portion such that said first portion is congruent with said second portion, said blade being removably attached to said Page 4 of 13bottom surface having a selected one of said first portion or said second portion extending into said slot such that a selected one of said first portion or said second portion extends downwardly from said bottom surface wherein each of said first end and said second end are configured to scrape the support surface, said first and second grips and said blade all extending downwardly from said handle bottom side and said first and second grips being graspable by respective hands of a user during use so as to allow downward pressure to be applied through the handle to the blade during use and 

See Figs. 1 and 3.
Amato does not teach a first grip and a second grip having hills and valleys, and attached to the bottom side of the handle.
Ohtsubo teaches a first grip (right portion) positioned near a handle end and a second grip (middle portion) positioned at a middle portion of the handle for improving gripping. Each grip has valleys and hills.  Each grip extends from a bottom side of the handle.  See Fig. 1B.

    PNG
    media_image1.png
    502
    1156
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide a pair of grips to the bottom side of the handle of Amato as taught by Ohtsubo to improve gripping.
As to the limitation of attaching the grips to the handles, the grips are attached to the handle. Claim 1 does not state how the grips are attached to the handle. Therefore, any conventional attachment means in form of adhesive materials, screws, sleeves for 
Therefore, it would have been obvious to one skilled in the art to attach the grips to the handle in Amato by molding.
As to the grip having hills and valleys, Ohtsubo teaches the grips having hills and valleys in Fig. 1B.
Regarding claim 9, Amato teaches a scraping assembly adapted to scrape a surface comprising: 
a handle 14 having first and second ends and a bottom side extending between the first and second ends; 
a scraper 30 attached to the first end and extending outwardly and downwardly from the first end and the handle bottom side; 
a first grip attached to the handle near the handle first end, a second grip attached to the handle intermediate the first grip and the handle second end, the first and second grips extending outwardly and downwardly from the handle such that the first grip, the second grip and the scraper all extend outwardly and downwardly from the handle during use of the assembly.
See Figs. 1 and 3.
Amato does not teach a first grip and a second grip having hills and valleys, and attached to the bottom side of the handle.
Ohtsubo teaches a first grip (right portion) positioned near a handle end and a second grip (middle portion) positioned at a middle portion of the handle for improving 

    PNG
    media_image1.png
    502
    1156
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide a pair of grips to the bottom surface of the handle of Amato as taught by Ohtsubo to improve gripping.
As to the limitation of attaching the grips to the handles, the grips are attached to the handle. Claim 1 does not state how the grips are attached to the handle. Therefore, any conventional attachment means in form of adhesive materials, screws, sleeves for sliding grips into the handle, or molding would read on claim 1. Furthermore, the grips in Ohtsubo are typically attached to the handle by molding.
Therefore, it would have been obvious to one skilled in the art to attach the grips to the handle in Amato by molding.
Response to Arguments
Applicant’s arguments with respect to Gray reference have been considered but are moot because Gray reference is replaced with Ohtsubo reference which teaches providing the grips at the bottom surface of the handle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/PHONG H NGUYEN/Examiner, Art Unit 3724